Citation Nr: 0403202	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  92-09 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an increased evaluation of residuals, 
post-operative traumatic arthritis, left knee, currently 
rated as 30 percent disabling.

2.	Entitlement to service connection for a left ankle 
disability, to include degenerative joint disease of the 
left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1971.

This case comes before the Board of Veterans' Appeals (the 
Board), on appeal from rating decisions of the Oakland, 
California, Department of Veterans Affairs (VA), Regional 
Office (RO).

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge on December 5, 1996.  A copy 
of the transcript of that appeal has been associated with the 
record on appeal.

This case was previously remanded by the Board.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
when ensuring that the veteran is provided the appropriate 
notification and assistance, the RO must ensure that it 
complies with the decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs.

The record reveals that the veteran has claimed treatment 
while in service at a military hospital in Mannheim, Germany.  
The records from that hospitalization have not been 
associated with the claims folder and there is no record of 
an attempt to obtain the records directly from the military 
hospital.  Decisions of the Board must be based on all of the 
evidence that is known to be available.  38 U.S.C.A. 
§ 5103(A) (West 2002).  The duty to assist particularly 
applies to relevant evidence known to be in the possession of 
the Federal Government, such as VA, or service medical 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).  Therefore, the RO must 
obtain all available records relating to the veteran's 
hospitalization at Mannheim, Germany between October 1969 and 
April 1970.

The Board also finds that and additional examination is 
required.  The veteran was last examined by a VA physician in 
January 1999.  That examination was almost 5 years ago.  The 
veteran did submit a report of a private medical examination 
conducted in December 2002 by Dr. Downs.  The findings by Dr. 
Downs are inconsistent with the findings on the January 1999 
VA examination report.  Specifically, Dr. Downs determined 
that the veteran had extension to 40 degrees and flexion to 
95 degrees.  The January 1999 VA examination indicated the 
veteran lacked 10 degrees of extension and had flexion to 100 
degrees.  The Board finds that another VA examination is 
required in light of the long time that has passed since the 
last examination, and in light of the medical evidence that 
the veteran's knee disability may have worsened.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 5 Vet. 
App. 127, 138 (1993) (duty to assist includes providing the 
veteran a thorough and contemporaneous medical examination 
when needed)).  

Because there are potential service records that have not 
been requested, because a current VA examination is needed, 
and because VA has not sent appropriate notice under the 
VCAA, a remand in this case is required.  Accordingly, the 
Board finds that the case must be remanded to the RO for the 
following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, the 
decision in Quartuccio, the provisions 
of 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  
Particularly, the RO must notify the 
veteran of the applicable provisions 
of the VCAA, including what evidence 
is needed to support his claim, what 
evidence VA will develop, and what 
evidence the veteran must furnish.

2.	The RO should obtain any medical 
records from the military hospital in 
Mannheim, Germany where the veteran 
received treatment from October 1969 
to April 1970 or from the place where 
those records have been retired.  

3.	Make arrangements with the appropriate 
VA medical facility for the veteran to 
be afforded an examination of left 
knee.  The claims folder should be made 
available to the examiner for review 
before examination.  The examiner 
should review reports from the March 
1995 VA examination, the January 1999 
VA examination, and by Dr. Downs in 
December 2002.  The examiner should 
conduct range of motion testing, 
stability testing, and all other 
appropriate testing including X-rays if 
needed.  Additionally, the examiner is 
requested to offer an opinion as to the 
functional limitation caused by pain in 
the veteran's left knee, including 
during flare-ups.   The examiner should 
describe any anatomical changes or 
functional loss, including the 
inability to perform normal working 
movements with normal strength, speed, 
coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and 
document all objective evidence of 
these symptoms.  The examiner is 
requested to provide an opinion as to 
the degree of functional loss likely to 
result from a flare-up of symptoms or 
on extended use and to not limit an 
evaluation to a point in time when the 
symptoms are quiescent.  See, 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002).  See also 
DeLuca v. Brown, 8 Vet.App. 202, at 
204-206, 208 (1995).  The examiner 
should also document, to the extent 
possible, the frequency and duration of 
exacerbation of symptoms.  A complete 
rationale for the opinions given should 
be provided.

4.	Thereafter, the RO should readjudicate 
this claim including reviewing any new 
evidence obtained.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.




                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




